ORDER

PER CURIAM.
AND NOW, this 24th day of June, 2005, a Rule having been issued upon Charles Ellis Steele pursuant to Rule 218(e)(6), Pa.R.D.E., on March 24, 2005, to show cause why an order denying reinstatement should not be entered, upon consideration of the responses filed, the Rule is discharged and the Petition for Reinstatement is hereby granted.
Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Disciplinary Board in the investigation and processing of the Petition for Reinstatement.